DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Feb. 09, 2022.
The Applicant argues that the product of Invention I cannot be used in a materially different process than Invention II.  See Applicant Rem. dated Feb. 09, 2022 (“Applicant Rem.”).  The restriction indicates that Invention I does not require that the velocity of airflow is controlled to facilitate non-selective lysing of microorganisms contacting the filter.  But the Applicant argues that this feature is described in claim 11 of Invention I.
The Examiner respectfully disagrees.  The limitation in claim 11—indicating that the “air mover selectively accelerates the flow of air based on airflow velocity data from the airflow receiver”—does not receive patentable weight, because it describes the manner of operating the device rather than its structure.  See MPEP 2114(II).  Therefore, Invention I is not required to operate in the manner described in Invention II.
Additionally, the method of Invention II could be used in a materially different product than Invention I.  The Invention I product includes an aircraft comprising an air 
The Applicant is reminded that claims 16–20 will be rejoined with the product claims, if the product claims are found to be allowable, assuming the allowable features are included with claims 16–20.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
Insert 103 basis here like above for 102?
The claims are rejected as follows:
Claims 1–3 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kleinberger et al., US 2019/0063763 A1 (“Kleinberger”)1 or in the alternative 35 U.S.C. 103 as being unpatentable over Kleinberger in view of Lee, US 2010/0050872 A1 (“Lee”) or Juodkazis et al., US 2016/0212989 A1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinberger, optionally in view of Lee or Juodkazis.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinberger in view of Jung et al., US 2013/0291736 A1 (“Jung”) and optionally in view of Lee or Juodkazis
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinberger in view of Hartmann et al., US 2013/0068106 A1 (“Hartmann”) and optionally in view of Lee or Juodkazis.
Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinberger in view of Simmons, US 2002/0139251 A1 (“Simmons”) and optionally in view of Lee or Juodkazis.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinberger in view of Simmons in further view of Kettler et al., US 5,564,626 (“Kettler”) and optionally in view of Lee or Juodkazis.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinberger in view of Simmons in further view of Jung and optionally in view of Lee or Juodkazis.

Claims 1–3 and 8 are Rejected Under 35 U.S.C. 102(a)(1), (a)(2) as Anticipated by Kleinberger, or Under 35 U.S.C. 103 as Unpatentable Over Kleinberger in View of Lee or Juodkazis

Claims 1 describes an air supply system.  The system comprises a conduit for channeling a flow of air therethrough.  The flow has microorganisms entrained therein.  The system further comprises an anti-microbial filter in flow communication with the flow 
The disclosure defines “anatomically sharp surface features” as “an edge, grain or crystal boundary that ends in a single atom of a subject material, or an edge/crystal boundary with a nanometer or sub-nanometer order of dimension as defined by one or more atoms.”  See Spec. [0021].  This definition controls.  See MPEP 2111.01(IV)(A).
Kleinberger discloses an air-treatment system 100 (corresponding to the claimed “air supply system”).  See Kleinberger Fig. 1, [0034], [0035].  The system 100 comprises a conduit for channeling a flow of air therethrough—which is the conduit formed between intake end 122 and discharge end 123.  Id.  The flow of air has microorganisms entrained therein.  Id.  
The system 100 further comprises an antimicrobial filter 116 (the “anti-microbial filter”) in flow communication with the flow of air.  See Kleinberger Fig. 1, [0034], [0035].  The antimicrobial filter 116 comprises copper molecules embedded into or coated onto the filter media.  Id. at [0039].  The copper molecules lyse cell membranes of bacteria that contact the filter 116.  Id.  The copper molecules are “atomically sharp surface features” because a molecule of copper has an edge boundary with a sub-nanometer order of dimension. 

    PNG
    media_image1.png
    900
    1448
    media_image1.png
    Greyscale

Kleinberger anticipates the claim, because the copper molecules on Kleinberger’s antimicrobial filter 116 are interpreted as the “atomically sharp surface features.”  
Additionally, it would have been obvious to modify Kleinberger in view of Lee.  Specifically, Lee discloses an antimicrobial air filter material comprising copper nanoparticles 30 embedded within the fibers of the filter material.  See Lee Figs. 1A, 1B, [0015].  The outer surface of each nanoparticle is an “atomically sharp surface” feature, because it is an edge with a nanometer dimension.  The nanoparticles 30 are anti-microbial.  Id. at [0015].  The nanoparticles 30 are capable of non-selective lysing of microorganisms, because copper lyses the cell membranes of bacteria.  See Kleinberger [0039].  It would have been obvious to use Lee’s filter material to construct the antimicrobial filter 116 in Kleinberger because the selection of a known material See MPEP 2144.07.  Kleinberger’s antimicrobial filter 116 requires the use of some material with antimicrobial properties, and Lee’s filter material is suitable for this purpose.

    PNG
    media_image2.png
    702
    731
    media_image2.png
    Greyscale

Alternatively, it would have been obvious to modify Kleinberger in view of Juodkazis.  Specifically, Juodkazis discloses a method of applying biocidal nanospikes to the surface of a substrate, to impart microbiocidal properties to the substrate.  See Juodkazis [0009].  The nanospikes can be applied to a variety of materials, including filter media such as facemasks.  Id. at [0040].  The nanospikes are beneficial, because their topographies are lethal to microbial cells, such that the cells are killed when they contact the nanospikes.  Id. at [0031].  
It would have been obvious to apply the nanospikes of Juodkazis to Kleinberger’s antimicrobial filter, in order to achieve this benefit.  It also would have been obvious to use the nanospikes of Juodkazis in addition to or as a substitute for the copper See MPEP 2144.07.  Kleinberger’s antimicrobial filter 116 uses copper molecules to kill bacteria by lysing their cells, while the nanospikes in Juodkazis are also used for this purpose.  See Kleinberger [0039]; Juodkazis [0031].  Therefore, a person of ordinary skill in the art would have a reasonable expectation of success with this modification.
Claim 2 requires for the system of claim 1, the anti-microbial filter comprises a filtration surface oriented obliquely or perpendicularly relative to an airflow direction of the flow of air.
Kleinberger’s antimicrobial filter 116 has a filtration surface oriented perpendicularly relative to the direction of airflow through the system 100, because the filter 116 is oriented perpendicular to the airflow within the system 100.  See Kleinberger Fig. 1, [0035].
Claim 3 requires for the system of claim 1, the anti-microbial filter comprises a first filtration surface and a second filtration surface spaced from each other to define an airflow path therebetween.  Each atomically sharp surface feature comprises at least one atomically sharp edge.  The first and second filtration surfaces are oriented such that the at least one atomically sharp edge is oriented obliquely or perpendicularly relative to an airflow direction of the flow of air.
The term “atomically sharp edge” is interpreted as an edge that ends in a single atom of a subject material, or an edge boundary with a nanometer or sub-nanometer order of dimension as defined by one or more atoms.  See 
In Kleinberger, the upstream and downstream surfaces of antimicrobial filter 116 correspond to the “first filtration surface” and the “second filtration surface,” respectively.  See Kleinberger Fig. 1, [0035].  The upstream and downstream surfaces are spaced from each other by the filter material of the antimicrobial filter 116.  Id.  An airflow path is formed through the filter material.  Each copper molecule comprises at least one atomically sharp edge, which is the outer surface of each molecule.  The upstream and downstream surfaces are oriented such that the outer surface of the copper molecules are oriented obliquely or perpendicularly relative to an airflow direction through filter 116—because the copper molecules are coated onto the media, and therefore will stick out at least partly from the media.  Id. at [0039].
Additionally, the nanoparticles 30 in Lee would be oriented obliquely or perpendicular relative to an airflow direction, because the nanoparticles 30 are generally oriented in this direction, as see in in Fig. 1B of Lee.
Additionally, the nanospikes in Juodkazis would be oriented obliquely or perpendicularly relative to an airflow direction, when the nanospikes are applied to the filter 116, because the nanospikes stick out from the substrate that they are coated on, as seen in Fig. 1 of Juodkazis.  
Claim 8 requires for the system of claim 1, the plurality of atomically sharp surface features comprises first atomically sharp surface features and second atomically sharp surface features.  The first and second features differ from each other by at least one physical characteristic.
In Kleinberger, the filter 116 comprises a plurality of copper molecules, spaced along the filter 116.  See Kleinberger [0039].  One group of the molecules is the “first Id.  One group is physically different from the other, because the groups are physically separated from each other.
Additionally, Kleinberger teaches that its filter can comprise other anti-microbial agents, such as silver. See Kleinberger [0039].  The copper molecules would correspond to the “first atomically sharp surface features” and the silver molecules would correspond to the “second atomically sharp surface features.” 
Additionally, it would have been obvious to include the nanospikes taught in Juodkazis on Kleinberger’s filter 116, or on Lee’s filter material, in addition to the copper in either Kleinberger or Lee.  The nanospikes would correspond to the “first atomically sharp surface features” and the copper molecules or nanoparticles 30 would correspond to the “second atomically sharp surface features.” 
Claim 4 is Rejected Under 35 U.S.C. 103 as Unpatentable Over Kleinberger Optionally in View of Lee or Juodkazis

Claim 4 requires that the system of claim 1 further comprises a layer of coating material on the plurality of atomically sharp surface features.  The coating material enhances the durability or conductivity of the atomically sharp surface features. 
In Kleinberger, it would have been obvious for the copper molecules to have a copper oxide coating on the outer surface of the copper, because copper oxidizes.  This coating would enhance the durability of the copper, because it would prevent the interior of the copper from oxidizing.
It also would have been obvious for the copper nanoparticles 30 in Lee to have a copper oxide coating on the outer surface, because copper oxidizes.




Claims 5 and 6 are Rejected Under 35 U.S.C. 103 as Unpatentable Over Kleinberger in View of Jung and Optionally in View of Juodkazis or Lee

Claim 5 requires that the system of claim 1 further comprises a power source electrically coupled with the antimicrobial filter.  The power source provides a voltage to the anti-microbial filter.  Claim 6 requires that the system of claim 5 further comprises a controller in communication with the power source, where the controller causes the power source to perform a variety of functions.  These functions includes electrically biasing the anti-microbial filter with a positive or negative charge to attract the microorganisms to the anti-microbial filter.
Kleinberger fails to disclose a power source electrically coupled to the antimicrobial filter 116.
However, Jung discloses an antimicrobial filter medium 310 with an electric voltage generator 351 attached to it.  See Jung Fig. 4, [0047].  It would have been obvious for the electric voltage generator 351 to be controlled by some sort of controller, such as an on/off switch, because these are conventionally used to turn control whether power is supplied to an electric unit.  Id.  Jung teaches that airborne microorganisms are usually electrically charged.  Id.  Therefore, it is beneficial to apply a voltage to the filter medium 310 to improve microbe capture ability of the filter 310.  Id.  

    PNG
    media_image3.png
    519
    584
    media_image3.png
    Greyscale

It would have been obvious to couple Jung’s voltage generator 351 to Kleinberger’s filter 116, to improve the microbe capture ability of the filter 116.  

Claim 7 is Rejected Under 35 U.S.C. 103 as Unpatentable Over Kleinberger in view of Hartmann and Optionally in View of Lee or Juodkazis

Claim 7 requires that the system of claim 1 further comprises a sensor on the antimicrobial filter.  The sensor monitors a capacitance across the antimicrobial filter.
Kleinberger fails to disclose this feature.  
However, Hartmann discloses an air filter, comprising a capacitive sensor, used to determine whether the filter is soiled.  See Hartmann [0016].  The sensor is beneficial, because it allows a user to determine when to change the filter.  Id. at [0007].  It would have been obvious to provide a capacitive sensor with Kleinberger’s antimicrobial filter 116, to allow a user to determine when the filter should be changed.  



Claims 9, 10, 12 and 13 are Rejected Under 35 U.S.C. 103 as Unpatentable Over Kleinberger in View of Simmons and Optionally in View of Lee or Juodkazis

Claims 9 describes an aircraft comprising a confined space and an air supply system.  The air supply system comprises a conduit for channeling a flow of air therethrough.  The flow has microorganisms entrained therein.  The system further comprises an anti-microbial filter in flow communication with the flow of air.  The filter comprises a plurality of “atomically sharp surface features” for non-selective lysing of at least some of the microorganisms that contact the anti-microbial filter.  
The disclosure defines “anatomically sharp surface features” as “an edge, grain or crystal boundary that ends in a single atom of a subject material, or an edge/crystal boundary with a nanometer or sub-nanometer order of dimension as defined by one or more atoms.”  See Spec. [0021].  This definition controls.  See MPEP 2111.01(IV)(A).
Kleinberger discloses an air-treatment system 100 (corresponding to the claimed “air supply system”).  See Kleinberger Fig. 1, [0034], [0035].  The system 100 comprises a conduit for channeling a flow of air therethrough—which is the conduit formed between intake end 122 and discharge end 123.  Id.  The flow of air has microorganisms entrained therein.  Id.  
The system 100 further comprises an antimicrobial filter 116 (the “anti-microbial filter”) in flow communication with the flow of air.  See Kleinberger Fig. 1, [0034], [0035].  The antimicrobial filter 116 comprises copper molecules embedded into or coated onto the filter media.  Id. at [0039].  The copper molecules lyse cell membranes of bacteria that contact the filter 116.  Id.  The copper molecules are “atomically sharp surface 

    PNG
    media_image1.png
    900
    1448
    media_image1.png
    Greyscale

Kleinberger differs from claim 9, because it fails to teach that its air treatment system 100 is used in an aircraft.  But the system 100 can be used in a variety of applications, such as vehicles and “human transportation conveyances.”  See Kleinberger [0003].  Simmons discloses an air purifier that can be used in a vehicle or aircraft.  See Simmons [0002].  Therefore, it would have been obvious to use Kleinberger’s air treatment system 100 in an aircraft, because Kleinberger teaches that its air purifier can be used in a vehicle, and vehicular air purifiers are commonly used in aircraft.
As noted, the copper molecules on Kleinberger’s antimicrobial filter 116 are interpreted as the “atomically sharp surface features.”  
Additionally, Lee discloses an antimicrobial air filter material comprising copper nanoparticles 30 embedded within the fibers of the filter material.  See Lee Figs. 1A, 1B, [0015].  The outer surface of each nanoparticle is an “atomically sharp surface” feature, because it is an edge with a nanometer dimension.  The nanoparticles 30 are anti-microbial.  Id. at [0015].  The nanoparticles 30 are capable of non-selective lysing of microorganisms, because copper lyses the cell membranes of bacteria.  See Kleinberger [0039].  It would have been obvious to use Lee’s filter material to construct the antimicrobial filter 116 in Kleinberger because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.  Kleinberger’s antimicrobial filter 116 requires the use of some material with antimicrobial properties, and Lee’s filter material is suitable for this purpose.

    PNG
    media_image2.png
    702
    731
    media_image2.png
    Greyscale

Alternatively, Juodkazis discloses a method of applying biocidal nanospikes to the surface of a substrate, to impart microbiocidal properties to the substrate.  See Id. at [0040].  The nanospikes are beneficial, because their topographies are lethal to microbial cells, such that the cells are killed when they contact the nanospikes.  Id. at [0031].  
It would have been obvious to apply the nanospikes of Juodkazis to Kleinberger’s antimicrobial filter, in order to achieve this benefit.  It also would have been obvious to use the nanospikes of Juodkazis as a substitute for or in addition to the copper molecules taught in Kleinberger, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.  More specifically, Kleinberger’s antimicrobial filter 116 uses copper molecules to kill bacteria by lysing their cells, while the nanospikes in Juodkazis are also used for this purpose.  See Kleinberger [0039]; Juodkazis [0031].  Therefore, a person of ordinary skill in the art would have a reasonable expectation of success with this modification.
Claim 10 requires that the aircraft of claim 9 further comprises a filter upstream from the anti-microbial filter.  The filter removes particulates entrained in the flow of air.
Kleinberger’s system 100 comprises a particulate filter 115 upstream of the antimicrobial filter 116.  See Kleinberger Fig. 1, [0035].
Claim 12 
Note that the limitation indicating that—microorganisms within the flow of purified air discharged from the anti-microbial filter are recirculated towards the antimicrobial filter—fails to patentably distinguish over the prior art, because it describes the manner of operating the device, rather than its structure.  See MPEP 2114(II).
When In Kleinberger’s system is used in an aircraft, the duct that provides air to the system 100 would correspond to the “recirculation duct.”   
Claim 13 requires that the system of claim 1 further comprises a layer of coating material on the plurality of atomically sharp surface features.  The coating material enhances the durability or conductivity of the atomically sharp surface features. 
In Kleinberger, it would have been obvious for the copper molecules to have a copper oxide coating on the outer surface of the copper, because copper oxidizes.  This coating would enhance the durability of the copper, because it would prevent the interior of the copper from oxidizing.
It also would have been obvious for the copper nanoparticles 30 in Lee to have a copper oxide coating on the outer surface, because copper oxidizes.

Claim 11 is Rejected Under 35 U.S.C. 103 as Unpatentable Over Kleinberger in View of Simmons in Further View of Kettler et al.,  and Optionally in View of Lee or Juodkazis

Claim 11 requires that the aircraft of claim 1 further comprises an auxiliary air mover that selectively accelerates the flow of air towards the antimicrobial filter at a velocity greater than a predetermined threshold.  The aircraft also comprises an airflow sensor in communication with the auxiliary air mover.  The auxiliary air mover selective 
Kleinberger’s system 100 comprises an air mover 119 (the “auxiliary air mover”).  See Kleinberger Fig. 1, [0035].  
Kleinberger fails to disclose an airflow sensor in communication with the air mover 119.  
However, Kettler discloses an air purification system comprising an air flow sensor 248 that monitors the airflow through the system, and adjust the speed of a fan 250, to assure sufficient airflow.  See Kettler Figs. 4A, 4B, col. 17, ll. 1–15.  
It would have been obvious to include an air flow sensor with Kleinberger’s system to adjust the speed of the air mover 119, to ensure that sufficient air flows through the system 100.
Claims 14 and 15 are Rejected Under 35 U.S.C. 103 as Unpatentable Over Kleinberger in View of Jung and Optionally in View of Juodkazis or Lee

Claim 14 requires that the aircraft of claim 9 further comprises a power source electrically coupled with the antimicrobial filter.  The power source provides a voltage to the anti-microbial filter.  Claim 15 requires that the aircraft of claim 9 further comprises a controller in communication with the power source, where the controller causes the power source to perform a variety of functions.  These functions includes electrically biasing the anti-microbial filter with a positive or negative charge to attract the microorganisms to the anti-microbial filter.
Kleinberger fails to disclose a power source electrically coupled to the antimicrobial filter 116.
However, Jung discloses an antimicrobial filter medium 310 with an electric voltage generator 351 attached to it.  See Jung Fig. 4, [0047].  It would have been obvious for the electric voltage generator 351 to be controlled by some sort of controller, such as an on/off switch, because these are conventionally used to turn control whether power is supplied to an electric unit.  Id.  Jung teaches that airborne microorganisms are usually electrically charged.  Id.  Therefore, it is beneficial to apply a voltage to the filter medium 310 to improve microbe capture ability of the filter 310.  Id.  

    PNG
    media_image3.png
    519
    584
    media_image3.png
    Greyscale

It would have been obvious to couple Jung’s voltage generator 351 to Kleinberger’s filter 116, to improve the microbe capture ability of the filter 116.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kleinberger is an “X” reference from a European Search Report, contained in the record as the 7-page Non Patent Literature document dated May 14, 2021.